Filed 7/11/22 P. v. Bruhn CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----

 THE PEOPLE,                                                                                   C094000

                    Plaintiff and Respondent,                                    (Super. Ct. No. 19FE017469)

           v.

 MICHAEL ROBERT BRUHN,

                    Defendant and Appellant.

          A jury found defendant Michael Robert Bruhn guilty of stalking in violation of a
restraining order and found true the allegation of a prior felony stalking conviction. The
trial court imposed the upper term. Defendant appeals.
          While defendant’s appeal was pending, Senate Bill No. 567 (2021-2022 Reg.
Sess.) came into effect, changing the trial court’s sentencing discretion. Both parties
agree that Senate Bill No. 567 applies retroactively to defendant’s case but disagree on
the remedy. Defendant contends the case must be remanded for resentencing because
some aggravating factors relied on by the trial court were not stipulated to or proven
beyond a reasonable doubt under the amended statute. The People, on the other hand,
argue remand is unnecessary because the trial court based the upper term on facts
admitted by defendant and found true by the jury, and any error was harmless. We
affirm.


                                                             1
                   FACTUAL AND PROCEDURAL BACKGROUND
       The People charged defendant with stalking in violation of a restraining order and
alleged that defendant had sustained a prior felony stalking conviction in June 2018. At
the jury trial, defendant stipulated to a prior stalking conviction in October 2017, and the
alleged June 2018 prior felony stalking conviction, and that both involved the same
victim. He also stipulated that a restraining order prohibiting him from contacting the
same victim was in effect at the time of the current offense. According to the testimony
of a probation officer at trial, defendant had served a prior prison term and was on
postrelease community supervision when he was arrested for the current offense. The
jury found defendant guilty of stalking in violation of the restraining order and found the
prior felony stalking conviction allegation to be true.
       At sentencing, the trial court stated it considered the aggravating factors in the
probation report, including: that the crime involved a threat of great bodily harm or acts
of cruelty; the manner in which the crime was carried out; defendant had prior
convictions as an adult “for the same offense directed to the same victim”; defendant’s
prior convictions were numerous or of increasing seriousness; defendant had served a
prior prison term; and, defendant was on postrelease community supervision when he
committed the current offense. The trial court also noted the lack of any mitigating
circumstances. Considering these circumstances and “particularly given the prior prison
term,” the trial court selected the upper term of five years.
       Defendant timely appealed.1




1      Defendant filed the notice of appeal on April 27, 2021. Requests for extension of
time from the court reporter and defendant delayed the brief schedule. The case was fully
briefed on April 27, 2022.

                                              2
                                       DISCUSSION
       On appeal, the parties agree Senate Bill No. 567 applies retroactively to this case.
Defendant further argues this matter should be remanded for sentencing under the
amended statute because some aggravating factors relied on by the trial court were not
stipulated to or proven beyond a reasonable doubt. The People, on the other hand,
contend remand is unnecessary because the trial court imposed the upper term based on
defendant’s criminal history, which he stipulated to at trial. The People also claim any
error was harmless because a jury would have found the aggravating circumstances true
beyond a reasonable doubt. We agree that Senate Bill No. 567 applies retroactively but
find remand unnecessary.
                                              I
                         Senate Bill No. 567 Applies Retroactively
       While this appeal was pending, Senate Bill No. 567 came into effect. It amends
Penal Code2 section 1170, subdivision (b), making the middle term of imprisonment the
presumptive sentence. (Stats. 2021, ch. 731, § 1.3.) It further states the trial court may
impose the upper term only if the facts underlying the aggravating circumstances “have
been stipulated to by the defendant, or have been found true beyond a reasonable doubt at
trial by the jury or by the judge in a court trial.” (§ 1170, subd. (b)(2), as amended by
Stats. 2021, ch. 731, § 1.3.) This change aims to protect a defendant’s right to a jury trial
by ensuring the trial court does not impose an upper term “without granting defendants
the opportunity to have a jury review and determine the truthfulness of alleged
aggravating facts.” (Sen. Rules Com., Off. of Sen. Floor Analyses, Unfinished Business
Analysis of Sen. Bill No. 567 (2021-2022 Reg. Sess.) as amended Sept. 3, 2021, p. 4.)
       According to the principle established in In re Estrada (1965) 63 Cal.2d 740, an
ameliorative change in law applies retroactively to nonfinal judgments in the absence of


2      Further undesignated section references are to the Penal Code.

                                              3
an express statement to the contrary by the Legislature. (People v. Francis (1969)
71 Cal.2d 66, 75-76.) A judgment becomes final when it has reached final disposition in
the highest court authorized to review it. (People v. Rossi (1976) 18 Cal.3d 295, 304.)
Here, defendant’s judgment is not yet final and may be reduced by operation of Senate
Bill No. 567. The Legislature also did not expressly prohibit the retroactive application
of the bill. Senate Bill No. 567 therefore applies retroactively to this case.
                                              II
                                  Remand Is Unnecessary
       When speaking of the trial court’s discretion to impose the upper term,
section 1170, subdivision (b)(1) through (3), as amended by Senate Bill No. 567,
provides the court may impose the upper term “only when there are circumstances in
aggravation of the crime that justify the imposition of a term of imprisonment exceeding
the middle term . . . .”3 By its plain meaning, the provision does not provide for a
presumption that a trial court must exercise its discretion in a certain way. Instead, the
Legislature created a rule limiting a trial court’s discretion to impose the upper term in
cases where no aggravating factor has been proven beyond a reasonable doubt or
otherwise stipulated to by the defendant.




3       Section 1170, subdivision (b)(1) through (3) provides: “(b)(1) When a judgment
of imprisonment is to be imposed and the statute specifies three possible terms, the court
shall, in its sound discretion, order imposition of a sentence not to exceed the middle
term, except as otherwise provided in paragraph (2). [¶] (2) The court may impose a
sentence exceeding the middle term only when there are circumstances in aggravation of
the crime that justify the imposition of a term of imprisonment exceeding the middle
term, and the facts underlying those circumstances have been stipulated to by the
defendant, or have been found true beyond a reasonable doubt at trial by the jury or by
the judge in a court trial. . . . [¶] (3) Notwithstanding paragraphs (1) and (2), the court
may consider the defendant’s prior convictions in determining sentencing based on a
certified record of conviction without submitting the prior convictions to a jury. This
paragraph does not apply to enhancements imposed on prior convictions.”

                                              4
       Given that subdivision (b)(1) through (3) of section 1170 is silent regarding the
court’s discretion, the newly enacted provision leaves unchanged a trial court’s discretion
to impose the upper term of imprisonment based on a single aggravating factor (see
People v. Nicolas (2017) 8 Cal.App.5th 1165, 1182; People v. Osband (1996) 13 Cal.4th
622, 728 [“[o]nly a single aggravating factor is required to impose the upper term”]) and
the sentence it believes to be appropriate to the case and the defendant being sentenced
before it (see People v. Castaneda (1999) 75 Cal.App.4th 611, 614 [“A judge’s
subjective determination of the value of a case and the appropriate aggregate sentence,
based on the judge’s experiences with prior cases and the record in the defendant’s case,
cannot be ignored. A judge’s subjective belief regarding the length of the sentence to be
imposed is not improper as long as it is channeled by the guided discretion outlined in the
myriad of statutory sentencing criteria”]).
       Reading section 1170, subdivision (b)(1) through (3) in the context of the law
existing at the time of its enactment, as we are required to do (see Leslie Salt Co. v. San
Francisco Bay Conservation etc. Com. (1984) 153 Cal.App.3d 605, 618-619 [“Where, as
here, such legislation does not expressly purport to depart from or alter the common law,
it will be construed in light of common law principles bearing upon the same subject”]),
the prosecution needs to prove only one aggravating circumstance to justify imposition of
the upper term (§ 1170, subd. (b)(1)-(3)). A justifying factor is any factor that is listed in
the California Rules of Court even before the amendment. (§ 1170, subd. (a)(3) [“In
sentencing the convicted person, the court shall apply the sentencing rules of the Judicial
Council”].)
       Here, defendant stipulated to a prior conviction and the jury found another to be
true, justifying the trial court’s imposition of the upper term. (Cal. Rules of Court, rule
4.421(b)(2); see People v. Flores (2022) 75 Cal.App.5th 495, 500-501 [an upper term
may be affirmed without remanding for resentencing as long as the reviewing court is




                                              5
satisfied, beyond a reasonable doubt, that “the jury would have found true at least one
aggravating circumstance”], citing People v. Sandoval (2007) 41 Cal.4th 825.)
       Moreover, any error is harmless under the standard announced in Lopez. (People
v. Lopez (2022) 78 Cal.App.5th 459.) There, the court concluded, “The question of
prejudice under retroactive application of the revised triad system involves a two-step
process, neither of which includes a determination as to whether the trial court relied on a
single, or even a few, permissible factors in selecting an upper term. Rather, under the
new version of the triad system set forth in section 1170, the initial relevant question for
purposes of determining whether prejudice resulted from failure to apply the new version
of the sentencing law is whether the reviewing court can conclude beyond reasonable
doubt that a jury would have found true beyond a reasonable doubt all of the aggravating
factors on which the trial court relied in exercising its discretion to select the upper term.
If the answer to this question is ‘yes,’ then the defendant has not suffered prejudice from
the court’s reliance on factors not found true by a jury in selecting the upper term.
However, if the answer to the question is ‘no,’ we then consider the second question,
which is whether a reviewing court can be certain, to the degree required by People v.
Watson (1956) 46 Cal.2d 818, 836 . . . , that the trial court would nevertheless have
exercised its discretion to select the upper term if it had recognized that it could
permissibly rely on only a single one of the aggravating factors, a few of the aggravating
factors, or none of the aggravating factors, rather than all of the factors on which it
previously relied. If the answer to both of these questions is ‘no,’ then it is clear that
remand to the trial court for resentencing is necessary.” (People v. Lopez, supra, 78
Cal.App.5th at p. 467, fn. 11.)
       The trial court cited as factors in aggravation defendant’s prior convictions against
the same victim, the fact his prior convictions were numerous or of increasing
seriousness, his prior prison term, and that defendant was on postrelease community
supervision when he committed the current offense. It is likely beyond a reasonable


                                               6
doubt a jury would find these factor true beyond a reasonable doubt. (See People v.
Lopez, supra, 78 Cal.App.5th at p. 465.) These factors were either proven, stipulated, or
established by the probation report using certified records, and presented to the court in
defendant’s presence for the purposes of sentencing -- a time when defendant had every
incentive to object if incorrect. On the other hand, we cannot say beyond a reasonable
doubt a jury would find true beyond a reasonable doubt the more subjective aggravating
circumstances relied on by the trial court that the crime involved a threat of great bodily
harm or that defendant carried out the offense in a particularly aggravated manner.
(People v. Sandoval, supra, 41 Cal.4th at p. 840; see People v. Lincoln (2007) 157
Cal.App.4th 196, 204 [“making assessments of what a jury would have decided with
respect to ‘somewhat vague or subjective standard[s]’ is a thorny task”].) It is reasonably
probable, however, the trial court would have exercised its discretion to impose the upper
term had it known it could not rely on all the factors it originally cited as justification for
imposing the upper term. Indeed, the trial court found defendant’s prior prison term
particularly important to its decision to impose the upper term. Added to the multiple
other factors relevant to defendant’s recidivism, especially against the same victim, we
conclude remand is unnecessary.
                                       DISPOSITION
           The judgment is affirmed.
                                                    /s/
                                                    Robie, Acting P. J.
I concur:


/s/
Earl, J.

I concur; as to Part II of the Discussion, I concur in the result.


/s/
Mauro, J.

                                               7